—In a proceeding to vacate and nullify an adoption, the petitioners appeal from an order of the Surrogate’s Court, Queens County (Nah-man, S.), dated September 28, 1992, which denied their motion for summary judgment setting aside the petitioner mother’s consent and vacating the adoption.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, we find that there are issues of fact which must be resolved at a trial. Sullivan, J. P., Rosenblatt, Lawrence and O’Brien, JJ., concur.